ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
The Jorgensen Forge Corporation               )      ASBCA No. 61858
                                              )
Under Contract No. N00104-13-G-A752           )

APPEARANCE FOR THE APPELLANT:                        James A. King, Esq.
                                                      Porter, Wright, Morris & Arthur LLP
                                                      Columbus, OH

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Julie C. Ruggieri, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 14, 2019




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61858, Appeal of The Jorgensen
Forge Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals